       Case 3:16-md-02691-RS Document 817 Filed 12/11/18 Page 1 of 1



 1                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
 2                                 SAN FRANCISCO DIVISION
 3

 4    IN RE: VIAGRA (SILDENAFIL CITRATE)              Case No. 3:16-md-02691-RS
      AND CIALIS (TADALAFIL) PRODUCTS
 5    LIABILITY LITIGATION                            MDL No. 2691
 6

 7    This Document Relates to:                       [JOINT PROPOSED] THIRD AMENDED
                                                      PRETRIAL ORDER No. 6: DISCOVERY
 8            ALL ACTIONS                             AND OTHER PROCEEDINGS RELATING
                                                      TO GENERAL CAUSATION
 9

10

11          On September 26, 2016, the Court entered Pretrial Order No. 6 (Discovery and Other

12   Proceedings Relating to General Causation) (“PTO 6”) as to Plaintiffs and Defendant Pfizer Inc.

13   Upon incorporating Defendant Eli Lilly and Company (“Lilly”) to this MDL, the Court entered

14   Amended Pretrial Order No. 6 on April 3, 2017, and subsequently entered Second Amended

15   Pretrial Order No. 6 on January 29, 2018. The Parties jointly request to further amend the

16   schedule and the Court hereby amends PTO 6 as follows:

17   AMENDMENT TO SECTION V (EXPERT DISCOVERY)

18          1.       Paragraph 24 of PTO 6 and Amended and Second Amended PTO 6 established a

19   schedule for motions relating to general causation. That schedule is further amended as follows:

20   Any Daubert or other motion directed to general causation issues must be filed by January 11,

21   2019. Oppositions to such motions must be filed by February 22, 2019, and any reply briefs must

22   be filed by March 22, 2019.

23

24          IT IS SO ORDERED.

25          Dated: 12/11/18
                                                 ____________________________________
26                                               THE HONORABLE RICHARD SEEBORG
27                                               UNITED STATES DISTRICT JUDGE

28
                                                     -1-
      3:16-md-02691-RS         DISCOVERY AND OTHER PROCEEDINGS RELATING TO GENERAL CAUSATION
